      Case 1:17-cv-01898-AJN-JLC Document 130 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     8/21/2020



  Optima Media Group, Ltd., et al.,

                         Plaintiffs,
                                                                                17-cv-1898 (AJN)
                 –v–
                                                                                     ORDER
  Bloomberg L.P.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Given the current stage of the COVID-19 pandemic in New York City and restraints on

the Court’s ability to conduct in-person proceedings, the Court finds it appropriate to conduct the

bench trial in this matter, currently scheduled to begin October 5, 2020, entirely remotely. No

later than August 31, 2020, the parties are directed to meet and confer and submit a joint

proposal detailing technology that would permit the Court and the parties to proceed remotely.

The final pretrial conference remains scheduled for September 2, 2020 at 3:00 P.M. and will be

conducted remotely. Dkt. No. 127.



       SO ORDERED.

 Dated: August 21, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
